DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-12 in the reply filed on 16 February 2022 is acknowledged.  
The traversal is on the ground(s) that the Office has not established that restriction is appropriate.  This is not found persuasive because Examiner has already provided Applicant with an explanation in the restriction requirement that explained how the method of Group I could create a different shape or different number of layers from that of Group II.  Likewise, the product of Group II can be made by another materially different process, such as without a form.  As such, Examiner strongly disagrees that the Office has not provided “appropriate explanation”.  
As Applicant is aware, the product of Group II does not require the layers to ever be in a tubular shape.  Likewise, these layers do not have to be braided.  The only requirement for a braid in Claim 12 is that a layer has a braided component.  That could be a lace, or an adornment.  The search for Claim 12 does not require use of a braiding machine.  Even if one argues that the layer must somehow be completely braided, no actual braiding step is required.  Parts on a table can just be assembled to form Claim 12.  Absolutely no braiding steps are required.  Searching the use of a braiding machine is not the same as searching for an already braided component.  Likewise, Group I clearly requires a tube to be braided, then placed on a last.  Whereas Group II could have a layer formed directly onto a last, which is a completely different method and would have a completely different resultant structure due to the manner in which braids apply 
Applicant argues that many of the terms in Groups I and II are the same; Applicant supports this by reciting “an article of footwear or apparel, or a sporting good accessory”.  As established above, the method of Group I does not produce the product of Group II.  The recitation of a broadly claimed intended use in the preamble of the claims does not make the method and product overlap.
Applicant could have easily amended the claim language to avoid this issue.  Applicant could have overlapped the requirements and made the layers match, made the use of a braided tube match, made the materials match.  Applicant has instead elected to argue.  As such, the requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because of the following:
Figures 3, 8b, and the top of Page 1 contain foreign text, which is improper.
Figure 4B presents as two separate figures.  Applicant should either label the two figures as being separate, or bracket the two figures to present them as a single grouping representing Figure 4B.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
L0, wy, dy.

Specification
The disclosure is objected to because of the following informalities:
Figures 6a, 6b, 6c, 6d, 7a, 7b, and 7c lack mention in the SHORT DESCRIPTION OF THE FIGURES.  Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  
The phrase braided tube should read first braided tube.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase arranging the second layer on the form is unclear.  How can the second layer be arranged on the form when the first layer has already been arranged on the form in Claim 1?  Is the first layer removed, or is the second layer being arranged upon the first layer?  The ordinarily skilled artisan would be unsure of how to replicate the method steps as currently written.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce et al (20160345676).
Bruce teaches a method of producing a component for an article of footwear or apparel, or a sporting goods accessory, comprising:

arranging the first layer on a form (Figures 7-9).
In regards to Claim 2, Bruce teaches the component is a portion of a shoe upper and the form is a shoe last, and the method further comprises conforming the component to the shape of the shoe last (Figure 10).
In regards to Claim 3, Bruce teaches the component to the shape of the shape of the shoe last comprises heating a part of the component (Paragraph 118).
In regards to Claim 4, Bruce teaches the braided tube is braided biaxially (Bruce teaches a radial/maypole braider is used and no axial component is required, so the only result can be a biaxial braid resulting from the bias components interweaving).
	Bruce also teaches a method of producing a shoe, comprising:
	forming a component according to claim 1;
	attaching a sole element to the component (Paragraph 120).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Bruce et al in view of Santos et al (20190014854).
While Bruce essentially teaches the invention as detailed, it fails to specifically teach arranging a second layer upon the first layer.  Santos, however, teaches that it is well known in 
In regards to Claim 6, Santos teaches overlapping the first layer and the second layer at at least one overlapping point (Figures 7 and 12 shows the entire component is overlapped).
In regards to Claim 7, Santos teaches connecting the first layer to the second layer at at least one connection point (Detail 122 is adhesive, and would connect at multiple connection points).
In regards to Claim 8, Santos teaches the firs layer and/or the second layer comprises at least one meltable material, and wherein connecting the first layer to the second layer at the at least one connection point comprises melting the at least one meltable material (Paragraph 82 teaches melting to secure the first braided layer to the second braided layer; alternatively, the second layer could be Detail 122).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al in view of Santos et al as applied to claim 7 above, and further in view of Hagiwara et al (20050051227).
While the combination of Bruce in view of Santos essentially teaches the invention as detailed, including connecting the first and second layers, it fails to specifically teach the myriad ways by which this connection could be made.  Hagiwara, however, teaches that it is well known to provide a soluble portion in a layer and partly dissolve the soluble portion to connect the .  
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, Santos teaches a second layer, but not in the form of a braided tube.  Instead, Santos applies the second layer directly to the layered form.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, several documents teach applying previously braided tubes to forms, then conforming the braided tube to the form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732